Citation Nr: 1110676	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-39 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for cervical strain with degenerative disc disease at C4-5 and C5-6.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1984 to January 2006.  

This claim came before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal was previously before the Board and was remanded in September 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the September 2009 remand, the RO was instructed to schedule the Veteran to undergo a VA examination.  The Veteran underwent a VA examination in November 2009.  However, as the Veteran noted in the January 2011 presentation on behalf of the Veteran, the November 2009 VA examination failed to address all the questions that the Board presented in the September 2009 remand.  The United States Court of Appeals for Veterans Claims (Court) has indicated that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  The Court further indicated that it constitutes error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Moreover, the Veteran stated in January 2011 that the cervical spine disability has worsened since her last VA examination in November 2009.  The VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  Thus, the Board is of the opinion that the Veteran should be afforded an additional VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a VA examination in support of her claim for an initial evaluation in excess of 10 percent for a cervical spine disability.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Following a thorough evaluation, during which all indicated tests are performed, the examiner should:

a) identify all cervical spine symptomatology, including, if appropriate, pain, limitation of motion, muscle spasm, guarding, tenderness, abnormal spinal contour, abnormal gait, and ankylosis;

b) diagnose all cervical spine disorders shown to exist, including, if appropriate, degenerative disc disease;

c) describe the nature and frequency of any episodes of intervertebral disc syndrome, including whether they are incapacitating, how often they manifest during a 12-month period, and how long they last in terms of weeks;

d) consider whether the Veteran's cervical spine symptoms cause functional loss due to reduced or excessive excursion, decreased strength, speed, or endurance, or the absence of necessary structures, deformity, adhesion, and/or defective innervation and, if so, describe the extent of this loss during flare-ups or after repetitive use in terms of additional loss of motion beyond that which is observed clinically;

e) identify and describe the severity of any associated neuropathy or other neurological involvement;

f) describe the impact of the Veteran's cervical spine symptoms on her daily activities and employability;

g) provide detailed rationale, with specific references to the record, for the opinions provided; and

h) if any opinion cannot be provided without resort to speculation, discuss why such is the case.

2.  Readjudicate the claim being remanded.  If the benefit sought is not granted, provide the Veteran and her representative a supplemental statement of the case and an opportunity to respond thereto.

The Veteran and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


